Citation Nr: 1422661	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-04 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a disorder manifested by syncope.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a neck disorder, to include arthritis.

7.  Entitlement to service connection for a back disorder, claimed as degenerative spinal arthritis.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer.

10.  Entitlement to a permanent and total disability evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for peptic ulcer more broadly to include entitlement to service connection for a gastrointestinal disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a permanent and total disability evaluation for pension purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  Glaucoma was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

2.  Pancreatitis was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  

3.  A prostate disorder was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  

4.  A disorder manifested by syncope was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  

5.  The Veteran does not have a current diagnosis of a headache disorder.  

6.  A neck disorder was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  Arthritis was not compensably disabling within a year of separation from active duty.

7.  A back disorder was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  Arthritis was not compensably disabling within a year of separation from active duty.

8.  Anemia was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  Anemia was not compensably disabling within a year of separation from active duty.

9.  A gastrointestinal was disorder manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  A peptic ulcer was not compensably disabling within a year of separation from active duty.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.159, 3.303 (2013).

2.  Pancreatitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303.

3.  A prostate disorder was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303.

4.  A disorder manifested by syncope was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303.

5.  A headache disorder was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303.

6.  A neck disorder was not incurred or aggravated in service, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303, 3.307, 3.309.

7.  A back disorder was not incurred or aggravated in service, and thoracolumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  Anemia was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303, 3.307, 3.309.

9.  A gastrointestinal disorder was not incurred or aggravated in service, and a peptic ulcer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2004 and October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in an August 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Veteran was afforded VA spine examinations in October 2009 and January 2012, however the examiners did not provide an etiology opinion.  As will be discussed below, a review of the evidence of record indicates no additional examination is necessary to determine the etiology of the Veteran's claimed disabilities as there is no competent and credible evidence to suggest they may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Glaucoma

The Veteran contends his glaucoma is related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for an eye disease or injury, to include glaucoma.  

Post-service, the first medical evidence of glaucoma occurs on or about January 2005, where a VA treatment note indicates the Veteran was suspected to have glaucoma with a positive Heidelberg retina tomography study.  He was subsequently diagnosed with and treated for low tension glaucoma.  

The evidence preponderates against finding that glaucoma was incurred during active duty.  The Veteran has presented no medical or lay evidence to suggest incurrence in service, and the earliest indication of glaucoma is over three decades post-separation from service.  A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the appellant is competent to report eye problems, he is not competent to state that his eye problems were due to glaucoma or link glaucoma to service.

Under the circumstances, service connection must be denied on the basis that glaucoma was not shown during active duty, and was not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and the Veteran's active duty service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Pancreatitis

The Veteran contends his pancreatitis is related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the Veteran's pancreas.  

Post-service, VA treatment records suggest the Veteran's history of pancreatitis dates back to February 2005.  As the Veteran has presented no medical or lay evidence to suggest in-service pancreatitis and the earliest indication of pancreatitis occurred over three decades after separation from service, the evidence preponderates against finding that pancreatitis was incurred during active duty.  See Maxson, 230 F.3d at 1333.

Service connection must be denied on the basis that pancreatitis was not shown during active duty, and was not clinically diagnosed until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and the Veteran's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Prostate Disorder

The Veteran contends his prostate disorder is related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the Veteran's prostate.  

Post-service, VA treatment records indicate a prostate disorder was first diagnosed on or about February 2005.  As the Veteran has presented no medical or lay evidence to suggest an in-service incurrence and the earliest indication of a prostate disorder occurred over three decades after separation from service, the evidence preponderates against finding that a prostate disorder was incurred during active duty.  See Maxson, 230 F.3d at 1333.

Service connection must be denied on the basis that a prostate disorder was not shown during active duty, and was not clinically diagnosed until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and the Veteran's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

A disorder manifested by syncope 

The Veteran contends his fainting spells are related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for fainting, to include any head trauma.  

Post-service, VA treatment records indicate he first complained of increasing feelings of dizziness on or about January 2002, and was diagnosed with syncope on or about April 2005.  Treatment notes from April 2005 and April 2011 indicated the Veteran's syncope was likely due to alcohol abuse, and the available evidence of record shows that the Veteran had a long history of alcohol abuse.  As the Veteran has presented no medical or lay evidence to suggest a link to service and the earliest indication of a fainting disorder occurred over three decades after separation from service, the evidence preponderates against finding that syncope was incurred during active duty.  See Maxson, 230 F.3d at 1333.

Service connection must be denied on the basis that a disorder manifested by syncope was not shown during active duty, was not clinically diagnosed until many years thereafter, has been etiologically linked to the Veteran's history of alcohol abuse, and has not been linked to service.  Without competent and credible evidence of an association between his claimed disorder and the Veteran's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Headache Disorder

The Veteran contends he has a headache disorder  related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for chronic headaches, to include any head injury.  

Post-service, VA treatment records indicate he first complained of headaches in April 2011 after sustaining a fall.  His headache, at the time, was attributed as most likely being due to a fall or dehydration.  

There is no medical evidence of an ongoing chronic headache disorder.  As such, the Veteran does not present a current disability that warrants entitlement to service connection.  Although he complains of headaches, a headache is defined as a "pain in the head."  See Dorland's Illustrated Medical Dictionary 824 (32nd ed. 2012).  The Court has held "...pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Service connection must be denied on the basis there is no evidence of a chronic disability manifested by headaches.  Without competent and credible evidence of a current disorder, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).



Neck and Back Disorders

The Veteran contends his neck and back disorders are related to his active duty service.  Service treatment records, to include an August 1973 separation examination report show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the Veteran's neck or back.  

Post-service, VA treatment records show the Veteran first began complaining of back pain in November 2005, after a physical altercation with the police at which time he alleged being kicked in the chest and back.  In an April 2006 VA treatment note, he reported his neck and back pain had been ongoing for the past 5 to 10 years with the severity increasing in October 2005, after the police incident.  

In a January 2006 statement, the Veteran described in further details his encounter with the police in 2005, which contributed to his current back pains.

He was afforded a VA spine examination in October 2009, where he reported his back pain began in 1975, with symptoms worsening since 2005.  The examiner diagnosed him with spondylosis of the cervical and lumbar spine.  In a subsequent January 2012 VA spine examination, the Veteran then reported his back pain began in 2005, "when someone stomped on his back."  This examiner diagnosed him with degenerative disc disease of the cervical spine and arthritis of the thoracolumbar spine, with evidence of scoliosis.  No opinion addressing the etiology of either disorder was offered by either examiner.

Arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease at any later date will be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If, however, the disease is not shown to be chronic in service, or the diagnosis of chronicity may be legitimately questioned, then continuity of symptomatology is required after discharge in order to establish service connection.  Id.

As there is no clinical evidence of arthritis in service or compensably disabling arthritis for many years thereafter, entitlement to service-connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.303(b).

As for the Veteran's contentions regarding his back pain beginning in 1975, while he is competent to report his symptoms of pain, the questions his credibility.  On numerous occasions he attributed his current back condition to his 2005 altercation with the police and never sought treatment for his back prior to 2005.  Even if the Board were to take the Veteran's statement as to the onset of his back pain as true, the 1975 date of onset falls outside both his term of active duty service and the presumptive period under 38 C.F.R. § 3.307.  Thus, entitlement to service connection is still not warranted.

The Board has also considered entitlement to service-connection for a neck and back disorder under the provisions of 38 C.F.R. § 3.303(a).  In this instance, service connection must again be denied as neither disorder was shown during active duty, nor clinically diagnosed until many years thereafter.  The Veteran has presented no clinical evidence to suggest an in-service neck or back disease or injury and the earliest medical evidence of a neck and back disorder occurred decades after separation from service.  Even with an alleged 1975 onset, that is still two years post-separation from service.  As such, the evidence preponderates against finding that a neck and back disorder was incurred during active duty.  See Maxson, 230 F.3d at 1333.  Without competent and credible evidence of an association between his claimed disorders and the Veteran's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Anemia and Gastrointestinal Disorder

The Veteran contends his anemia and gastrointestinal disorders, to include a peptic ulcer, are related to his active duty service.  Service treatment records, to include an August 1973 separation examination report shows no complaints of, diagnosis of, or treatment for anemia or a gastrointestinal disorder.  

Primary anemia and peptic ulcer are both chronic diseases under 38 C.F.R. § 3.309(a).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease at any later date will be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If, however, the disease is not shown to be chronic in service, or the diagnosis of chronicity may be legitimately questioned, then continuity of symptomatology is required after discharge in order to establish service connection.  Id.

In an April 2011 VA treatment note, the Veteran's anemia was clinically linked to his long standing alcohol abuse.  This suggests the Veteran's anemia is not a primary condition.  Even if the Veteran has a diagnosis of primary anemia, service treatment records are negative for any findings of anemia.  They are also silent as to a gastrointestinal disorder.  Post-separation from service, the first evidence of a diagnosis of anemia is from a January 2004 VA treatment note.  The first indication of a peptic ulcer secondary to a gastrointestinal disorder is in a January 2002 VA treatment note.  Accordingly, entitlement to service connection for anemia and peptic ulcer cannot be granted pursuant to the provisions of 38 C.F.R. § 3.303(b) as the there is no evidence of either diagnosis in service or for many years thereafter.

As for entitlement to service connection pursuant to 38 C.F.R. § 3.303(a), the claims still cannot be granted.  The Board notes the first evidence of anemia or a gastrointestinal disorder occurred over three decades post-separation from service.  Therefore the weight of the evidence is against the finding of entitlement to service connection on a direct basis.  See Maxson, 1330 F.3d at 1333.  Furthermore, anemia has been etiologically linked to the Veteran's nonservice connected history of alcohol abuse.  Without competent and credible evidence of an association between the Veteran's active duty and his diagnoses of anemia and a gastrointestinal disorder, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a disorder manifested by syncope is denied.

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for neck disorder, to include arthritis, is denied.

Entitlement to service connection for a back disorder, claimed as degenerative spinal arthritis is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer is denied.


REMAND

The Board finds additional evidentiary development is needed in order to address the claim of entitlement to non-service-connected pension benefits.  

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability that is not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id.  

In March 2008 and May 2009 medical statements, the Veteran's physician indicated he was unable to work due to his arthritis of the spine.  The physician provided no further explanation for these findings of unemployability.  Furthermore, the VA examinations from October 2008 and January 2012 do not address whether or not the Veteran is employable.  Further, given the Veteran's history of alcohol abuse it is important that the evidence address whether the appellant is unemployable due to factors other than his own willful misconduct due to alcohol abuse.  The Board finds an examination is warranted to determine whether the Veteran's non-service connected disabilities render him unemployable.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Further, obtain all pertinent outstanding VA treatment records since November 2011.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After all records have been received, schedule the Veteran for a VA pension examination by a physician to determine the nature, extent and severity of each and every disability, to include, but not limited to any eye disorder, pancreatitis, prostate disorder, syncope, headache disorder, spine disorder, anemia, gastrointestinal disorder, tachycardia, edema, chest pain, orthostatic hypotension, arthritis of the knee, and right shoulder pain.  

The purpose of the examination is to determine whether the non-service-connected disabilities have caused this particular Veteran to be unemployable due to factors OTHER THAN alcohol abuse.  All necessary tests must be performed.  The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's non-service-connected disabilities. 

Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of his non-service-connected disabilities OTHER THAN alcohol abuse.  Specifically, the examiner must address whether the appellant is:

(a)  Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b)  Suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability will continue throughout the life of the Veteran; or

(c)  Suffering from any disease or disorder justifiably determined to render the Veteran permanently and totally disabled.

Each examining physician must be provided access to the Veteran's claims folder, Virtual VA and VBMS files for review.  The examiners must state whether such review was accomplished.  The examiners must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


